Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities: 
Claim 3 depends on claim 2 but it should depend on claim 1. Appropriate correction is required.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama et al. (US 20200111929 A1) hereafter referred to as Koyama.
In regard to claim 1 Koyama teaches an apparatus [see Fig. 1B see paragraph 0041 “semiconductor element which oscillates or detects a terahertz wave”] for light detection comprising:
a detector assembly [see paragraph 0047 “semiconductor layer 102 internally includes the RTD 101 which is a semiconductor. In this case, an RTD (resonant tunneling diode) has an electromagnetic gain (a gain) in a frequency band of a terahertz wave”]; and
a dielectric resonator layer [“resonator 114 is configured such that the second dielectric layer 109 is sandwiched by two conductors” “the straight line AA′ is a straight line which is parallel to a direction of resonance of a terahertz wave oscillated or detected by the element 100 (a resonator 114) and which passes through a center of gravity point (a center) of the resonator 114”] coupled to the 
wherein the dielectric resonator layer resonates [“the straight line AA′ is a straight line which is parallel to a direction of resonance of a terahertz wave oscillated or detected by the element 100 (a resonator 114) and which passes through a center of gravity point (a center) of the resonator 114” “In this case, a terahertz wave refers to an electromagnetic wave within a frequency range of at least 30 GHz and not more than 30 THz”] with a range of wavelengths of the incident light;
a ground plane [“the first electrode 104 which is a grounded conductor is grounded”] connected to the detector assembly and supporting the dielectric resonator layer and the detector assembly;
a passivation layer [“first dielectric layer 105” is between 102 and 109] between the detector assembly and the dielectric resonator layer.
In regard to claim 3 Koyama teaches wherein the ground plane is a conductive [see “the first electrode 104 which is a grounded conductor is grounded”] ground plane.
In regard to claim 4 Koyama teaches wherein the detector assembly and the dielectric resonator layer are coupled [see paragraph 0042 “In this case, a terahertz wave refers to an electromagnetic wave”] through electric fields.
In regard to claim 5 Koyama teaches wherein the detector assembly comprises at least one [see paragraph 0061, 0064 “not more than λ/10” “λ/2 resonator”] dimension of diameter, height, width, and length that is smaller than the wavelength of the incident light transmission.
In regard to claim 6 Koyama teaches wherein the dielectric resonator layer is a block comprising at least one [“second dielectric layer 109”] dielectric or semiconductor material.
In regard to claim 7 Koyama teaches wherein the dielectric or semiconductor material is transparent [see paragraph 0060 “which has low loss and low permittivity in the terahertz band” “loss in a terahertz wave conductor is reduced and radiant efficiency (reception efficiency) is improved. 
In regard to claim 15 Koyama teaches further comprising a top contact [“semiconductor layer 102 and the second electrode 103 constitute (form) a mesa structure 110”] on the detector assembly and a conductive ground plane supporting the apparatus further comprises [ see paragraph 0122 “the first electrode 104 is constituted by the metal layer 1042 and the second semiconductor layer 1041” “highly-conductive second semiconductor layer 1041 doped at a high concentration”, also see that under broadest reasonble interpretation the portion of conductor 104 touching 110 can also be called as a “bottom contact”] a bottom contact.
In regard to claim 17 Koyama teaches wherein the dielectric resonator layer provides impedance matching [see paragraph 0061 “From the perspective of impedance matching between the antenna and space (air)”] with the incident light transmission.
In regard to claim 19 Koyama teaches wherein the detector assembly comprises a surface area that is less than [see Fig. 1A, Fig. 1B see extent of detector is only a fraction that of the resonator] or equal to a comparable surface area of the dielectric resonator layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Na (US 20140159183 A1).
In regard to claim 8 Koyama in Fig. 1B does not state wherein the dielectric or semiconductor material is amorphous (a-) silicon.
However see paragraph 0096, 0097 “Si substrate” see the materials cited.
See Na paragraph 0011, 0046, “having a pin structure which includes a p-type amorphous silicon layer (a-Si), an i-type germanium layer and an n-type epitaxial silicon layer (Epi-Si); and [0015] a dielectric reflective mirror layer, disposed on the light absorbent layer, wherein with the use of the metal reflective mirror layer, a resonator structure which allows the light to reflect several times”.
Thus it would be obvious to modify Koyama to include wherein the dielectric or semiconductor material is amorphous (a-) silicon.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use different materials of known dielectric constant to make a resonator with active medium to detect any light wavelength desired.
In regard to claim 9 Koyama and Na as combined teaches wherein the dielectric resonator layer is a cylindrical or rectangular structure [see Koyama Fig. 1A] of a- silicon.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama 
In regard to claim 10 Koyama in Fig. 1B does not state wherein the detector assembly comprises a Group III-V semiconductor material.
However see paragraph 0096, 0097 “double-barrier RTD made of InGaAs/AlAs grown on an InP substrate” see the materials cited. 
Thus it would be obvious to modify Koyama to include wherein the detector assembly comprises a Group III-V semiconductor material.
.

Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Wei et al. (US 20180294309 A1) hereafter referred to as Wei
In regard to claim 11 Koyama in Fig. 1B does not state wherein the detector assembly comprises a structure of InAsSb as the Group III-V semiconductor material.
Wei teaches see Fig. 1 see paragraph 0037, 0038 “detector structure 118” “common ground plane layer 112” “As non-limiting examples, the absorber layer may comprise an n-doped InAs/InAsSb SLS, InAs/Ga(x)In(1-x)Sb SLS, a digital alloy (e.g., InAsSb absorber with GaAs strain balancer), or bulk absorber (e.g., bulk InAsSb)” “contact layer 119 is n-doped InAsSb, InAs/InAsSb SLS, or InAs/Ga(x)In(1-x)Sb SLS”.
Thus it would be obvious to modify Koyama to include wherein the detector assembly comprises a structure of InAsSb as the Group III-V semiconductor material.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the band-gap desired for absorption.
In regard to claim 12 Koyama and Wei as combined teaches wherein the Sb content of the detector assembly corresponds to the wavelength [because adjusting Sb content adjust band-gap on which absorption is dependent] of the incident light transmission.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Cao et al. (US 20170323922 A1) hereafter referred to as Cao
aluminum oxide   ...”] ,
but does not specifically teach atomic layer deposition.
However this is well known technique, see Cao paragraph 0019 “provided herein are Group II-VI semiconductor based radiation detectors” “Advantageously, atomic layer deposition of such metal oxides (e.g., aluminum oxide or magnesium oxide) allows for use of thinner passivation layers compared to the layer thickness of passivation layers formed by wet etching or other oxidation processes, thereby enabling scaling down of microelectronics in X-ray imaging devices”.
Thus it would be obvious to modify Koyama to include atomic layer deposition.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that atomic layer deposition is known to provide good quality thin passivation layers.

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ranjbar et al. (see IDS filed 5/5/2020  item #5 “All -dielectric bianisotropic metasurfaces” )
In regard to claim 18 Koyama does not teach wherein the dielectric resonator layer comprises layers of dielectric meta-surfaces comprising patterned regions thereon.
See Koyama paragraph 0061 “From the perspective of impedance matching between the antenna and space (air)”.
See Ranjbar teaches see page 1719 “mold wavefronts in a reflectionless manner” , “cascaded subwavelength gratings separated by isoltropic dielectric spacers”.
Thus it would be obvious to modify Koyama to include wherein the dielectric resonator layer comprises layers of dielectric meta-surfaces comprising patterned regions thereon.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to get flexibility in coupling light into the resonator using gratings for impedance matching.
In regard to claim 17 Koyama and Ranjbar as combined teaches wherein the dielectric resonator layer provides impedance matching [i.e. using gratings] with the incident light transmission.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Liu et al. (US 20190051770 A1) hereafter referred to as Liu
In regard to claim 20 Koyama does not teach wherein the apparatus for light detection is configured for operation in an array of pixels.
See Liu abstract “An array of dielectric resonators is formed on a substrate.  Each resonator includes an active medium having an optical transition that is operative in a process of photodetection or photoemission”.
Thus it would be obvious to modify Koyama to include wherein the apparatus for light detection is configured for operation in an array of pixels.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain more detailed information for imaging purpose.
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818